Appeal from an order of the Supreme Court, Broome County Special Term, denying defendant’s motion to dismiss the complaint for failure to prosecute. The application was addressed to the sound discretion of the court at Special Term. Although issue was joined in October, 1932, there were circumstances to excuse the long delay on the part of the plaintiff in bringing the ease to trial. The court did not abuse its discretion in considering such circumstances sufficient to deny the motion. Order denying defendant’s motion to dismiss complaint for failure to prosecute, unanimously affirmed, with costs. Present — Hill, P. J., Bliss, Heffernan, Schenek and Foster, JJ.